UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-00216 Nicholas Income Fund, Inc. (Exact name of registrant as specified in charter) 700 North Water Street Milwaukee, Wisconsin 53202 (Address of principle executive offices) Jeffrey T. May, Senior Vice President & Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: 414-272-6133 Date of Fiscal year-end: 12/31/2004 Date of reporting period: 07/1/2003 - 06/30/2004 Item 1. Proxy Voting Record ISSUER NAME TICKER CUSIP MTG DATE MTG TYPE Proposal Type Voted? Vote For/Agnst Mgmt Correctional Properties Trust CPV 22025E104 4/29/04 Annual 1.01 Elect Charles R. Jones MGMT YES FOR FOR 1.02 Elect James D. Motta MGMT YES FOR FOR 2.00 Amend Stock Option Plan MGMT YES AGNST AGNST 3.00 Ratify Selection of Auditors MGMT YES FOR FOR Health Care Property Investors HCP 421915109 5/7/04 Annual 1.01 Elect Mary A. Cirillo MGMT YES FOR FOR 1.02 Elect Robert R. Fanning Jr. MGMT YES FOR FOR 1.03 Elect James F. Flaherty III MGMT YES FOR FOR 1.04 Elect David B. Henry MGMT YES FOR FOR 1.05 Elect Michael D. McKee MGMT YES FOR FOR 1.06 Elect Harold M. Messmer Jr. MGMT YES FOR FOR 1.07 Elect Peter L. Rhein MGMT YES FOR FOR 1.08 Elect Kenneth B. Roath MGMT YES FOR FOR 1.09 Elect Richard M. Rosenberg MGMT YES FOR FOR 1.10 Elect Joseph P. Sullivan MGMT YES FOR FOR 2.00 Increase Authorized Common Stock MGMT YES FOR FOR 3.00 Repeal Classified Board MGMT YES FOR FOR 4.00 Ratify Selection of Auditors MGMT YES FOR FOR National Health Realty NHR 635905102 4/20/04 Annual 1.01 Elect Joseph M. Swanson MGMT YES FOR FOR 2.00 Ratify Selection of Auditors MGMT YES FOR FOR Universal Health Realty Income Trust UHT 91359E105 6/2/04 Annual 1.01 Elect Miles Berger MGMT YES FOR FOR 1.02 Elect Elliot J. Sussman MGMT YES FOR FOR Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation, regardless of whether the recommendation is 'For' or 'Against,' except where management has made no recommendation or has recommended that shareholders 'Abstain.' Where management has recommended that shareholders 'Abstain' from voting on a ballot item: 1) a ballot market 'Abstain' is considered to have been voted for management's recommendation to 'Abstain' and 2) a ballot voted 'For" or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, the abbreviation "N/A" is used to denote that there is no applicable recommendation compared to which a vote may be 'For' or 'Against' the recommendation of management. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Income Fund, Inc. By (Signature and Title) /s/ Albert O. Nicholas Albert O. Nicholas, Principal Executive Officer Date 08/12/2004
